Title: To George Washington from John Hancock, 10 May 1777
From: Hancock, John
To: Washington, George

 

Sir,
Philada May 10th 1777.

I have Nothing further in Charge from Congress at this Time, except the enclosed Resolve, founded upon Complaints which, if not immediately enquired into and redressed, must be productive of the most fatal Consequences to the Army.
Nothing can so effectually lay the Foundation of Discontent, and of Course encourage a Spirit of Mutiny and Desertion among the Soldiers, as withholding their Pay from them; and to this Cause, there is too much Reason to apprehend, we must attribute the many Instances of Desertion of which we have daily Accounts.
The Congress therefore have taken the Matter into Consideration; and with a View of doing Justice to the injured Soldier, and exposing the Officer who neglects or designedly withholds his Pay, and to prevent the evil Effects of such Conduct on the public Cause, have recommended it to you to institute a Court of Enquiry to examine into the Behaviour of the Officers in this particular, and to see that their Men are regularly and honestly paid. I beg Leave to refer your Attention to the Resolve, and am, with Sentiments of the greatest Esteem, Sir Your most obed. & very hble Servt

John Hancock Presid.


P.S. I am directed by Congress to request you will furnish them, by the Return of this Express, with an Account of the Number of the Troops you have at present. It is not expected in the Situation of the Army, without an Adjut⟨ant⟩ General, that you will be able to do it ⟨with⟩ any great Degree of Precision. What they desire is, that you will give them the best Information in your Power as to your Number and Strength.
The Congress having recommended it to the States of Delaware & Pennsylvania to call out a Body of their Militia amountin⟨g⟩ in the whole to four Thousand five Hundred, and Preparations being made for their going into Camp, would wish to know, whether in your Opinion, it is necessary to compleat this Business. They would by no Means interfere with any Plan you may have formed; and therefore leave it entirely to you to determine on the Expediency of the Measure, being desirous of co-operating with you in any Scheme you may have projected against the Enemy. I am Sir with the greatest Respect your most obed. Sert


John Hancock Presidt
